ROBERT A. LEON & DEBRA D. COLBURN, Petitioners, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Leon v. Comm'rDocket No. 21774-09United States Tax Court2012 U.S. Tax Ct. LEXIS 50; April 12, 2012, Decided*50 For Petitioner: Robert A. Leon, Debra D. Colburn, Abkin Law, LLP, San Francisco, CA; Katz, Steven M., Sideman & Bancroft, LLP, San Francisco, CA.For Respondent: Doukas, Nicholas D., Denver, CO; Mackinson, Thomas R., San Francisco, CA.Joseph Robert Goeke, Judge.Joseph Robert GoekeDECISIONPursuant to the agreement of the parties in this case, it isORDERED AND DECIDED: That there are deficiencies in income tax due from petitioners for the taxable years 2003, 2004, and 2005 in the amounts of $350,973.00, $5,231.00, and $1,879.00, respectively; andThat there is a penalty due from petitioners for the taxable year 2003, under the provisions of I.R.C. § 6662(a), in the amount of $28,077.84./s/ Joseph Robert GoekeJoseph Robert GoekeJudgeEntered: APR 12 2012It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed as provided by law on the deficiencies and penalty due from petitioners.It is further stipulated that, effective upon the entry of this decision by the Court, petitioners waive the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiencies and penalty (plus statutory *51 interest) until the decision of the Tax Court becomes final.WILLIAM J. WILKINSChief CounselInternal Revenue Service/s/ Wendy AbkinWENDY ABKINAbkin Law, LLPCounsel for PetitionersTax Court Bar No. AW0237One Embarcadero CenterSuite 1020San Francisco, CA 94111Telephone: (415) 956-3280Date: 4/5/2012By: /s/ Thomas R. MacKinsonActing THOMAS R. MACKINSONAssociate Area Counsel(Small Business/Self-Employed)Tax Court Bar No. MT0403100 First StreetSuite 1800San Francisco, CA 94105Telephone: 415-547-3764Date: 4-6-2012